Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/923211     Attorney's Docket #: MURATA-62702
Filing Date: 7/8/2020; claimed foreign priority to 1/11/2018
					
Applicant: Nomura et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment and Drawing correction filed 4/11/2022 has been acknowledged.
Claims 4 and 19 have been cancelled. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This application is a continuation of No. PCT/JP2018/047997, filed on 12/27/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Initially, it is noted that the 35 U.S.C. § 103 rejection based on a terminal block made of resin and a fist sealing resin layer; and a resin and a resin layer formation shep of forming a sealing resin layer  deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Claims 1-3, 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (JP # 2006196857 A).
In regards to claim 1, Nishizawa et al. (figures 1-11b) show a module 10 with a built-in component comprising: a substrate 12; a first component 16 and a connection conductor 13B that are mounted on a first main surface (bottom surface of 12) of the substrate 12; and a first sealing resin layer (outer portion of 13A) that covers the first main surface (bottom surface of 12), the component 16, and the connection conductor 13B, wherein the connection conductor 13B includes a terminal portion 13E that is vertically arranged in the first sealing resin layer (outer portion of 13A) and a substrate connecting portion 13C that comprises a bent end portion (junction portion at 13C and 13E) of the connection conductor 13B, and wherein the terminal portion 13E has an end portion 13D that is exposed at a surface (bottom of 13A) of the first sealing resin layer (outer portion of 13A), and the substrate connecting portion 13C is connected to the first main surface (bottom surface of 12) of the substrate 12, wherein a plurality of the connection conductors 13B are arranged in a row and integrated with one another by a terminal block (portion of 13a around 13b) made of a resin, and wherein the substrate connection conductors 13C of the plurality of connection conductors 13B, which are integrated with one another by the terminal block (portion of 13a around 13b) are arranged so as to be oriented in a same direction.
	Therefore, it would have been obvious to one of ordinary skill in the art to use the terminal block made of resin and the first sealing resin layer as "merely a matter of obvious engineering choice" as set forth in the above case law.

In regards to claim 2, Nishizawa et al. show wherein the end portion 13D of the terminal portion 13E is an external connection terminal.
In regards to claim 3, Nishizawa et al. show wherein a shield film 14 is on the surface of the first sealing resin layer, and the end portion 13D of the terminal portion 13E is connected to the shield film 14.
In regards to claim 5, Nishizawa et al. show wherein the plurality of connection conductors 13B, which are integrated with one another by the terminal block (portion of 13a around 13b), have the terminal portions 13E that are adjacent to each other and that are connected to each other by a planar conductor 13F.
In regards to claim 6, Nishizawa et al. show wherein a plurality of the terminal blocks (portions of 13a around plurality of 13b)  are arranged so as to surround the first component 16.
In regards to claim 16, Nishizawa et al. (figures 1-11b) show method for manufacturing a module with a built-in component, the method comprising: a terminal assembly formation step of forming a terminal assembly in which a plurality of metal members 13B are arranged and integrated with one another by a resin (outer portion of 13A), each of the plurality of metal members 13B including a pair of terminal portions 13E, a substrate connecting portion 13C formed by bending an end portion of the metal member 13B, and a connecting portion 13B connecting end portions of the pair of terminal portions 13E that are not bent; a mounting step of mounting the terminal assembly and a first component 16 onto a first main surface of a substrate 12; a resin layer (portion of 13a around 13b) formation step of forming a sealing resin layer 13A that covers the first main surface (bottom of 12) of the substrate 12, the terminal assembly, and the first component 16; and a polishing step of removing the connecting portions included in the terminal assembly by polishing a surface of the sealing resin layer (portion of 13a around 13b), wherein the terminal assembly formation step includes a lead frame preparation step of preparing a lead frame that includes a pair of frame portions and a plurality of lead portions supported by the pair of frame portions, a metal member 13B formation step of forming the plurality of metal members 13B that include the substrate connecting portions 13C and the connecting portions 13B by bending the lead portions of the lead frame, a resin sealing step of sealing the plurality of metal members 13B, which are supported by the frame portions, with a resin (outer portion of 13A), a frame cutting step of cutting and removing the frame portions, and a singulation step of cutting and singulating the plurality of metal members 13B sealed with the resin (portion of 13a around 13b).
Therefore, it would have been obvious to one of ordinary skill in the art to use the terminal block made of resin and the first sealing resin layer as "merely a matter of obvious engineering choice" as set forth in the above case law.
Claims 7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (JP # 2006196857 A) in view of Junichi Kimura (JP # 2012028486 A).
In regards to claims 7 and 17-20, Nishizawa et al. show the features of the claimed invention as detailed above, but fail to explicitly show a second component that is mounted on a second main surface of the substrate; and a second sealing resin layer that covers the second main surface and the second component.  However, Nishizawa et al. does discloses a component 11 that is mounted on a second main surface (top surface of 12) of the substrate 12.
Junichi Kimura is cited for showing a resin-sealed substrate device and method of manufacturing the same.  Specifically, Junichi Kimura (figure 20) discloses a module 101 with a built-in component comprising: a substrate 2; a second component 3b,103 and a connection conductor 7 that are mounted on a first main surface (bottom surface of 2) of the substrate 2; a first sealing resin layer 5 that covers the first main surface (bottom surface of 2), the second component 3b,103, and the connection conductor 7; a second component 3a that is mounted on a second main surface (top surface of 2) of the substrate 2; and a second sealing resin layer 5 that covers the second main surface (top surface of 2) and the second component 3a for the purpose of providing a device with resin part provided on both surface of the substrate  so that resin flows in space in space in the resin part to protect the component of the electronic device.
Therefore, it would be obvious to one of ordinary skill in the art to use Junichi Kimura’s second resin layer on the second surface of the substrate to modify  Nishizawa et al.’s component and on second surface of the substrate for the purpose of providing a device with resin part provided on both surface of the substrate  so that resin flows in space in space in the resin part to protect the component of the electronic device.
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (JP # 2006196857 A) in view of Junichi Kimura (JP # 2012028486 A) and further in view of Tang et al. (U.S. Patent # 11,211,358 B2).
In regards to claim 8, the combination of Nishizawa et al. and Junich Kimura show the features of the claimed invention as detail above, but fail to explicitly show further comprising: another connection conductor that is mounted, together with a second component, on a second main surface of the substrate; and a second sealing resin layer that covers the second main surface, the second component, and the other connection conductor, wherein the other connection conductor includes a terminal portion that is vertically arranged in the second sealing resin layer and a substrate connection portion that comprises a bent end portion the other connection conductor, wherein the terminal portion has an end portion that is exposed at a surface of the second sealing resin layer, and the substrate connecting portion is connected to the second main surface of the substrate, and wherein the end portion of the terminal portion of the connection conductor mounted on the first main surface and the end portion of the other connection conductor mounted on the second main surface are each an external connection terminal.
Tang et al. is cited for showing packaged semiconductor devices and packaging  methods.  Specifically, Tang et al. (figure 6a-6C) discloses further comprising: another connection conductor 106b that is mounted, together with another component 128, on a second main surface (top surface of 108) of the substrate 108; and a second sealing resin layer 104b that covers the second main surface (top surface of 108), the other component 128, and the other connection conductor 106b for the purpose of improving the integration density of various electronic components by continual reductions in minimum feature size, which allow more components to be integrate into a given area.
Therefore, it would be obvious to one or ordinary skills in the art to use Tang et al.’s second sealing resin layer covering another component, another connection conductor together with another component, on a second main surface of the substrate to modify the combination of Nishizawa et al. and Junich Kimura’s module for the purpose of improving the integration density of various electronic components by continual reductions in minimum feature size, which allow more components to be integrate into a given area.
Furthermore, the combination of Nishizawa et al. and Junich Kimura show the features of the claimed invention detailed above, but fail to show wherein the other connection conductor includes a terminal portion that is vertically arranged in the second sealing resin layer and a substrate connecting portion that comprises a bent end portion the other connection conductor, wherein the terminal portion has an end portion that is exposed at a surface of the second sealing resin layer, and the substrate connecting portion is connected to the second main surface of the substrate, and wherein the end portion of the terminal portion of the connection conductor mounted on the first main surface and the end portion of the terminal portion of the other connection conductor mounted on the second main surface are each an external connection terminal.  However, since Nishizawa et al. does discloses (figures 1-11b) a module 10 with a built-in component comprising: a substrate 12; a component 16 and a connection conductor 13B that are mounted on a first main surface (bottom surface of 12) of the substrate 12; and a first sealing resin layer (outer portion of 13A) that covers the first main surface (bottom surface of 12), the component 16, and the connection conductor 13B, wherein the connection conductor 13B includes a terminal portion 13E that is vertically arranged in the first sealing resin layer (outer portion of 13A) and a substrate connecting portion 13C that comprises a bent end portion (junction portion at 13C and 13E) of the connection conductor 13B, and wherein the terminal portion 13E has an end portion 13D that is exposed at a surface (bottom of 13A) of the first sealing resin layer (outer portion of 13A), and the substrate connecting portion 13C is connected to the first main surface (bottom surface of 12) of the substrate 12, it would be a matter of design choice to have the same structure of Nishizawa et al.’s first side of the substrate shape of the connection conductor to use on the second side of the substrate modifying Tang et al.’s connection conductor on the second side substrate structure.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Therefore, it would be obvious to one of ordinary skill in the art to use Nishizawa et al.’s connection conductor structure to modify Junich Kimura’s second side of the substrate connection conductor to be modified in the Nishizawa et al.’s module for the purpose of improving the integration density of various electronic components by continual reductions in minimum feature size, which allow more components to be integrate into a given area.
In regards to claim 9, Nishizawa et al. as modified by the combination Junichi Kimura and Tang et al. discloses wherein a plurality of the other connection conductors 13B are arranged in a row and integrated with one another by a terminal block (portion of 13a around 13b)  made of a resin 13A, and wherein the substrate connection conductors 13C of the plurality of other connection conductors  13B, which are integrated with one another by the terminal block (portion of 13a around 13b), are arranged so as to be oriented in a same direction.
In regards to claim 10, Nishizawa et al. as modified by the combination Junichi Kimura and Tang et al. discloses wherein the plurality of other connection conductors 13B, which are integrated with one another by the terminal block (portion of 13a around 13b), have the terminal portions 13E that are adjacent to each other and that are connected to each other by a planar conductor 12F.
In regards to claim 11, Nishizawa et al. as modified by the combination Junichi Kimura and Tang et al. discloses wherein a plurality of the terminal blocks (portion of 13a around the plurality of 13b)  are arranged so as to surround the second component 16.
In regards to claim 12, the combination of Nishizawa et al. and Junich Kimura show the features of the claimed invention as detail above, but fail to explicitly show further comprising: a second component and another connection conductor that are mounted on a second main surface of the substrate; a second sealing resin layer that covers the second main surface, the second component, and the other connection conductor, and a shield film on a surface of the first sealing resin layer and a surface of the second sealing resin layer.
Tang et al. is cited for showing packaged semiconductor devices and packaging  methods.  Specifically, Tang et al. (figure 6a-6C) discloses further comprising: another connection conductor 106b that is mounted, together with another component 128, on a second main surface (top surface of 108) of the substrate 108; and a second sealing resin layer 104b that covers the second main surface (top surface of 108), the other component 128, and the other connection conductor 106b, and a shield film 110 on a surface of the first sealing resin layer 104a and a surface of the second sealing resin layer 104b for the purpose of improving the integration density of various electronic components by continual reductions in minimum feature size, which allow more components to be integrate into a given area.
Therefore, it would be obvious to one or ordinary skills in the art to use Tang et al.’s second sealing resin layer covering another component, another connection conductor together with another component, on a second main surface of the substrate to modify the combination of Nishizawa et al. and Junich Kimura’s module for the purpose of improving the integration density of various electronic components by continual reductions in minimum feature size, which allow more components to be integrate into a given area.
Furthermore, the combination of Nishizawa et al. and Junich Kimura show the features of the claimed invention detailed above, but fail to show wherein the other connection conductor includes a terminal portion that is vertically arranged in the second sealing resin layer and a substrate connecting portion that comprises a bent end portion of the other connection conductor, wherein the terminal portion has an end portion that is exposed at the surface of the second sealing layer, and the substrate connecting portion is connected to the second main surface of the substrate, and wherein the terminal portion of one of the connection conductor mounted on the first main surface and the other connection conductor mounted on the second main surface has the end portion that is an external connection terminal, and the terminal portion of another one of the connection conductor and the other connection conductor has the end portion that is connected to the shield film.   However, since Nishizawa et al. does discloses (figures 1-11b) a module 10 with a built-in component comprising: a substrate 12; a component 16 and a connection conductor 13B that are mounted on a first main surface (bottom surface of 12) of the substrate 12; and a first sealing resin layer (outer portion of 13A) that covers the first main surface (bottom surface of 12), the component 16, and the connection conductor 13B, wherein the connection conductor 13B includes a terminal portion 13E that is vertically arranged in the first sealing resin layer (outer portion of 13A) and a substrate connecting portion 13C that comprises a bent end portion (junction portion at 13C and 13E) of the connection conductor 13B, and wherein the terminal portion 13E has an end portion 13D that is exposed at a surface (bottom of 13A) of the first sealing resin layer (outer portion of 13A), and the substrate connecting portion 13C is connected to the first main surface (bottom surface of 12) of the substrate 12, it would be a matter of design choice to have the same structure of Nishizawa et al.’s first side of the substrate shape of the connection conductor to use on the second side of the substrate modifying Tang et al.’s connection conductor on the second side substrate structure.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Therefore, it would be obvious to one of ordinary skill in the art to use Nishizawa et al.’s connection conductor structure to modify Junich Kimura’s second side of the substrate connection conductor to be modified in the Nishizawa et al.’s module for the purpose of improving the integration density of various electronic components by continual reductions in minimum feature size, which allow more components to be integrate into a given area.
In regards to claim 13, Nishizawa et al. as modified by the combination Junichi Kimura and Tang et al. discloses wherein a plurality of the other connection conductors 13B are arranged in a row and integrated with one another by a terminal block (portion of 13a around 13b) made of a resin 13A, and wherein the substrate connection conductors 13C of the plurality of other connection conductors 13B, which are integrated with one another by the terminal block (portion of 13a around 13b), are arranged so as to be oriented in a same direction.
In regards to claim 14, Nishizawa et al. as modified by the combination Junichi Kimura and Tang et al. discloses wherein the plurality of other connection conductors 13B, which are integrated with one another by the terminal block (portion of 13a around 13b), have the terminal portions 13E that are adjacent to each other and that are connected to each other by a planar conductor 12F.
In regards to claim 15, Nishizawa et al. as modified by the combination Junichi Kimura and Tang et al. discloses wherein a plurality of the terminal blocks (portion of 13a around the plurality of 13b) are arranged so as to surround the other component 16B,16A.	
Claims 1, 2, 5, 6, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norio et al. (WO # 2007/132612 A1).
In regards to claim 1, Norio et al. (figures 1-14) (see paragraph ([0055]-[0070]) show a module with a built-in component (composite substrate 2, 4: see figure 12, paragraph [0055], etc.) comprising: a substrate (substrate body 10); a component (electronic connection member 20, 22) and a connection conductor (connection member 30) that are mounted on a first main surface 10a of the substrate 10; and a first sealing resin layer (outer portion resin layer 24) that covers the first main surface 10a, the component (electronic connection member 20, 22), and the connection conductor (connection member 30), wherein the connection conductor (connection member 30) includes a terminal portion (see figures 5(a)-(d); intermediate piece 34) that is vertically arranged in the first sealing resin layer (resin layer 24) and a substrate connecting portion (see figures  5(a)-(d); piece 32) that comprises a bent end portion (33: see figure 2) of the connection conductor (connection member 30; see figures 3 and 4, paragraphs [0069], etc), and wherein the terminal portion (intermediate piece 34) has an end portion (piece 34) that is exposed (at 36) at a surface of the first sealing resin layer (outer portion resin layer 24), and the substrate connecting portion (piece 32) is connected to the first main surface 10a of the substrate 10, wherein a plurality of the connection conductors 30 are arranged in a row and integrated with one another by a terminal block (inner portion of 24 around 30) made of a resin, and wherein the substrate connection conductors 32 of the plurality of connection conductors 30, which are integrated with one another by the terminal block (inner portion of 24 around 30), are arranged so as to be oriented in a same direction.
	Therefore, it would have been obvious to one of ordinary skill in the art to use the terminal block made of resin and the first sealing resin layer as "merely a matter of obvious engineering choice" as set forth in the above case law.

In regards to claim 2, Norio et al. show wherein the end portion of the terminal portion (intermediate piece 34) is an external connection terminal 35.
In regards to claim 5, Norio et al. show wherein the plurality of connection conductors 30, which are integrated with one another by the terminal block (inner portion of 24 around 30), have the terminal portions 34 that are adjacent to each other and that are connected to each other by a planar conductor 74.
In regards to claim 6, Norio et al. show wherein a plurality of the terminal blocks (inner portion of 24 around plurality of 30s) are arranged so as to surround the component 20,22.
In regards to claim 7, Norio et al. (see figure 1b) further comprising: a component 26-28 that is mounted on a second main surface 10b of the substrate 10; and a second sealing resin layer 42 that covers the second main surface 10b and the component 26-28.
In regards to claim 17, Norio et al. (see figure 1b) further comprising: a second component 26-28 that is mounted on a second main surface 10b of the substrate 10; and a second sealing resin layer 42 that covers the second main surface 10b and the second component 26-28.
In regards to claim 20, Norio et al. (see figure 1b) further comprising: a component 26-28 that is mounted on a second main surface 10b  of the substrate 10; and a second sealing resin layer 42 that covers the second main surface 10b and the component 26-28.

Response
 	Applicant's arguments filed 4/11/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

The insertion of Applicant's additional claimed language, for example, "in claims 1 and 16" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









10/7/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826